DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 11-15 in the reply filed on August 4, 2022 is acknowledged. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “which used” should be “which is used”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Izawa et al. (US20140242798).
	Regarding claim 11, Izawa discloses a polishing composition which is used for polishing an object to be polished (abstract), comprising a charge control agent (ionic additive, paragraphs 0055 and Table 1); and a dispersing medium (water, paragraph 0058), and abrasive grains (paragraph 0027), wherein pH of the polishing composition is less than 7 (paragraph 0037).	Izawa is silent about the critical packing parameter of the charge control agent; however, Izawa discloses that the charge control agent (ionic additive) is ammonium polyoxyethelene styrenated phenyl ether sulfate (paragraph 0055 and Table 1).  Based on the data presented in Table 1 of the current application, an ammonium polyoxyethelene styrenated phenyl ether sulfate (polyoxyethelene styrenated phenyl ether ammonium sulfate) is likely to have a critical packing parameter of greater than 0.9.  From data presented in Table 1 of the current application, polyoxyethelene styrenated phenyl ether ammonium sulfate has a critical packing parameter of 0.92 or greater when number of repeating oxyethelene n is 3 or greater.  Because Izawa puts no limitation on the value of n, it would it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use polyoxyethelene styrenated phenyl ether ammonium sulfate with any n value, including a value of 3 or more, in the composition of Izawa, with a reasonable expectation of success.  When n is 3 or greater, the critical packing parameter is 0.92 or greater, as evidenced by the data presented in Table 1 of the current application.  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
 	Regarding claim 12, Izawa discloses wherein the abrasive grains are amino group modified abrasive grains (paragraph 0028).
Regarding claim 13, Izawa discloses wherein the charge control agent is polyoxyethylene styrenated phenyl ether ammonium sulfate (ammonium polyoxyethelene styrenated phenyl ether sulfate, Table 1).  Izawa is silent about n, the number of repeating oxyethylene units; however, Izawa puts no limitation on the value of n, it would it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use polyoxyethelene styrenated phenyl ether ammonium sulfate with any n value, including a value recited in the instant claim, in the composition of Izawa, with a reasonable expectation of success.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05II.  
Regarding claim 14, Izawa discloses wherein the abrasive grains contain colloidal silica (paragraph 0027).
	Regarding claim 15, it is noted that the instant claim is drawn to a composition claim and the recitation of "wherein the object to be polished contains at least one selected from the group consisting of silicon oxide, silicon nitride, and polysilicon" is considered as intended use of the claimed composition. A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713